FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 5, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 STACEE LYNN CHIVERS,

       Plaintiff - Appellant,

 v.                                                          No. 17-4169
                                                    (D.C. No. 1:13-CV-00171-JNP)
 STEVE REAVES; JACOB SUBE; WILL                                (D. Utah)
 CRAGUN; ERICK GONNUSCIO;
 DARREN GOFF; KORY CHECKETTS;
 COLTEN JOHANSEN; MIKE
 ASHMENT; AARON JACKMAN;
 OGDEN CITY; OGDEN METRO SWAT
 TEAM; ERIC YOUNG; WAYNE
 TARWATER; BRANDON
 WHITEHEAD; DANIEL FUHR; ROB
 CARPENTER; JEFFREY PLEDGER;
 WEBER COUNTY; STATE OF UTAH;
 TERRY THOMPSON; TROY WINDSOR;
 ARMANDO PEREZ; RICH CLAWSON;
 BRYCE WEIR; DEE SMITH,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, BALDOCK, and PHILLIPS, Circuit Judges.
                 _________________________________




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       In 2012, Aaron Collier engaged in an armed standoff with law enforcement that

unfortunately ended in Collier’s death by a self-inflicted gunshot. After this harrowing

experience, Collier’s fiancée, Plaintiff Stacee Chivers, sued twenty-five defendants,

including law enforcement officers and municipalities. She alleged various claims under

42 U.S.C. § 1983 and state law related to her treatment during and after the standoff. In

the claims relevant to this appeal, all defendants filed motions for summary judgment, with

the individual defendants alleging qualified immunity. The district court issued a seventy-

three-page memorandum decision and order explaining in painstaking detail why all

defendants were entitled to summary judgment and, consequently, declining to exercise

jurisdiction over Plaintiff’s state law claims.

       On appeal, Plaintiff argues (1) Defendants Carpenter, Checketts, and Weir violated

her Fourth Amendment rights by not obtaining Plaintiff’s voluntary consent to be

transported to the police station and interrogated; (2) Defendants Reaves, Cragun, Goff,

Whitehead, Pledger, and Windsor knew or had reason to know that no voluntary consent

would be obtained from Plaintiff; (3) Defendant Whitehead used excessive force while

handcuffing Plaintiff; (4) Defendants Ogden City and Weber County’s “Transportation

Policy” was deliberately indifferent to the need for a transportee’s consent; (5) exigent

circumstances did not justify the warrantless search of Plaintiff’s home conducted or

facilitated by Defendants Pledger, Windsor, Cragun, Tarwater, Young, and Carpenter; and

(6) the court erred in dismissing Plaintiff’s state law claims.

       The district court more than adequately addressed each of these issues. When a

district court accurately takes the measure of a case and articulates a cogent rationale, we

                                                  2
see no useful purpose for a reviewing court to write at length. After examining the briefs,

reviewing the record, and hearing oral argument, we affirm for substantially the same

reasons set forth in the district court’s thorough order.

       AFFIRMED.


                                               Entered for the Court



                                               Bobby R. Baldock
                                               Circuit Judge




                                              3